PER CURIAM
We affirm defendant’s conviction and write only to address his third assignment of error, which challenges his sentence. After conviction, the court placed defendant on probation and required that he serve sixty days in jail. At the time that he was sentenced, ORS 137.540(2) did not allow a jail term to be imposed as a condition of probation for misdemeanors. State v. Wold, 105 Or App 158, 803 P2d 782 (1991). The state concedes the error but argues that the issue is moot, because defendant’s probation has since been revoked. Although the most recent judgment revokes and reimposes probation, it orders defendant to “[c]omply with previously imposed conditions of probation.” Because it is unclear whether the trial court intended to impose the original jail term as a condition of defendant’s current probation, we remand for resentencing.
Conviction affirmed; remanded for resentencing.